April 7, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claims 1-8 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings

Figure 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication No. 2009/0317600 B1) in view of Yang et al (U.S. Patent Application Publication No. 2009/0315384 A1).

    PNG
    media_image1.png
    216
    374
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    255
    227
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    162
    335
    media_image3.png
    Greyscale

As for claims 1 and 19, Lee teaches the structure substantially as claimed including a seat, comprising: a seat surface 1,1A having a seat periphery; a carrier 2, 2A over-molded onto the seat surface over the seat periphery such that the carrier forms a seat edge of the seat surface, the carrier having a carrier periphery; and a frame 3, 3B attached to a portion of the carrier over the carrier periphery such that a character line is formed between the frame and the carrier, (See annotated Fig. 2) the character line being located on the carrier between the seat edge and the carrier periphery but does not specify if the frame is frame is over-molded onto a portion of the carrier.

    PNG
    media_image4.png
    135
    311
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    107
    310
    media_image5.png
    Greyscale

However, Yang et al teach the concept of over-molding a frame 30 onto a carrier 40.  It would have been obvious and well within the level of ordinary skill in the art to modify the seat, as taught by Lee, so that the frame is over-molded onto a portion of the carrier, as taught by Yang et al, since the seat surface can be mounted to the main frame 20 at the same time. As a result, the mesh-like support member 50 be firmly mounted to the main frame 20, and the manufacturing cost can be reduced because of higher manufacturing efficiency.
As for claims 2 and 20, Lee teaches that the seat surface is a fabric.
As for claims 5 and 17, Lee teaches that the carrier is overmolded onto the seat surface under a first tension, and wherein the frame is overmolded onto the carrier under a second tension, the second tension being greater than the first tension.
As for claim 6, Lee teaches that the seat has no more than one character line visible along the seat surface.
As for claim 7, Lee teaches that the frame includes a stop portion abutting an inner surface of the carrier.
Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over over Lee (U.S. Patent Application Publication No. 2009/0317600 B1) in view of Yang et al (U.S. Patent Application Publication No. 2009/0315384 A1), as applied to claims 1-2 above, and further in view of Aldrich et al (U.S. Patent No. 10,874,220 B2).
Lee in view of Yang et al teaches the structure substantially as claimed but does not specify if the seat surface fabric is a woven fabric or if it is molded polymeric membrane nor do they teach that the seat surface defines a plurality of zones, and wherein a first zone of the seat surface has a first tension, and a second zone of the seat surface has a second tension that is different than the first tension. However, Aldrich et al teach a seat surface that can be a woven fabric or molded polymeric membrane (see column 3, lines 43-45 where it reads “The suspension material 16, 22 may be made of a woven or knit material, including various elastomeric materials, or fabrics, or various molded polymeric materials.”). Aldrich et al also teaches a seat surface that defines a plurality of zones, and wherein a first zone of the seat surface has a first tension, and a second zone of the seat surface has a second tension that is different than the first tension (See Figures 4-15 and the specification). It would have been obvious and well within the level of ordinary skill in the art to make the seat surface from a molded polymeric membrane, as taught by Aldrich et al, since it would improve the durability and flexibility of the seat surface. It would have been obvious and well within the level of ordinary skill in the art to provide the seat surface with a plurality of zones, and wherein a first zone of the seat surface has a first tension, and a second zone of the seat surface has a second tension that is different than the first tension, since the zones can be designed to increase the comfort and/or support of the seating surface for a user. 

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636